898 F.2d 154
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brown LEWIS, Plaintiff-Appellant,v.GUARDSMARK, INC., Defendant-Appellee.
No. 89-1770.
United States Court of Appeals, Sixth Circuit.
March 12, 1990.

Before WELLFORD and DAVID A. NELSON, Circuit Judges and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Brown Lewis, a Michigan resident, appeals pro se the summary judgment in favor of defendant on a claim filed under the Age Discrimination in Employment Act, 29 U.S.C. Sec. 621 et seq.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Lewis brought suit against his employer under the ADEA, Title VII of the Civil Rights Act of 1964, and the Michigan Elliott-Larsen Civil Rights Act.  After dismissing the state law claim and the Title VII claim, the district court granted defendant's motion for summary judgment on the ADEA claim.


3
Upon consideration, we conclude that summary judgment was properly entered as there was no genuine issue of material fact and the defendant was entitled to judgment as a matter of law.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).  There is no reasonable inference from the record to suggest that Lewis was discriminated against in assigning his work schedule on the basis of his age;  therefore, he failed to present a prima facie case of age discrimination.   See Fite v. First Tenn.  Prod. Credit Ass'n, 861 F.2d 884, 890 (6th Cir.1988).


4
Accordingly, and for the reasons stated in the district court's memorandum opinion and order dated June 19, 1989, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.